This case comes before us on return to writ of certiorari addressed to the Circuit Court of Walton County, Florida, to the review judgment of the Circuit Court affirming the judgment of the County Judge's Court denying and dismissing a petition for writ of coram nobis filed by the petitioner after having been convicted and sentenced in the County Judge's Court subsequent to a plea of guilty on charge of having had unlawfully in his possession certain alcoholic liquor.
The record fails to show that the Circuit Judge departed from the essential requirements of the law in rendering the judgment complained of.
The writ of certiorari should be quashed.
It is so ordered.
WHITFIELD, P. J., and BROWN and BUFORD, J. J., concur.
DAVIS, C. J., and ELLIS and TERRELL, J. J., concur in the opinion and judgment. *Page 379